Ouria, per SAVAGE, Oh.
Justice. The proper question was put to the jury, whose verdict cannot be reviewed here as to the weight of evidence. They have negatived the fact set up by the defendant below, that Johnson was a principal; which leaves the case much like that of Dagnall v. Wigley, (11 East, 43.) In that case, a bill of exchange, ■^procured like the note now in question, was held not to be usurious, upon the ground that the person advancing the money received no more than legal interest, the person receiving more, a broker, being the drawers’ own agent.
Judgment affirmed.